Citation Nr: 1104852	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Des Moines, Iowa, VA 
Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in October 2010.  A transcript of the hearing has 
been associated with the claims file.  

The Board notes that in light of the evidence, to include the 
April 2008 VA examination report, right ear hearing loss and left 
ear hearing loss have been separately listed as reflected on the 
title page.  In so doing, there has been no prejudice to the 
Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for PTSD 
and bilateral hearing loss, to include as a result of exposure to 
Agent Orange during service.  Having considered the evidence, the 
Board finds that further development is necessary for a 
determination

In September 2007, the Veteran stated that for the first six 
months of his tour of duty in Vietnam, the compound at which he 
was stationed was the subject of mortar attacks on a weekly 
basis, that it was a scary situation, and that the noise from the 
incoming rounds and sirens, during his entire time in Vietnam, 
was deafening.  The Board notes that service in Vietnam has been 
verified from July 1969 to July 1970.  

In addition, the April 2008 VA audio examination report reflects 
diagnoses of bilateral sensorineural hearing loss and tinnitus.  
The examiner attributed tinnitus to in-service noise exposure, 
and a May 2008 rating decision reflects that service connection 
was granted for tinnitus due to in-service noise exposure, noted 
to include noise associated with mortar attacks and sirens.  

In addition, the April 2008 VA examiner noted that at service 
entrance, right ear hearing was normal and left ear hearing loss 
was shown.  The examiner further reported that audiology 
evaluation showed normal hearing, bilaterally, in 1968, and that 
the whispered voice testing accomplished at separation is not 
valid for rating purposes because it is not ear or frequency 
specified and is not calibrated.  The opinion provided was that 
it is less than likely that the Veteran's hearing loss was caused 
by or a result of service.  

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).

The provisions of 38 C.F.R. § 3.306(b) properly implement 38 
U.S.C.A. § 1153, which provides that a pre-existing injury or 
disease will be presumed to have been aggravated in service in 
cases where there was an increase in disability during service.  
That is, clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progression of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2010).

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds the April 2008 VA examination report and opinion to be 
inadequate for a determination in regard to whether hearing loss 
was incurred or aggravated in service, or is otherwise related to 
service.  Thus, an opinion should be obtained, stated in the 
positive or negative in the specific terms noted in paragraph 
number 1 below, in regard to whether there was increase in left 
ear hearing loss during service, and if so, whether there is 
clear and unmistakable evidence to rebut the presumption of 
aggravation in regard to the preexisting left ear hearing loss, 
and/or whether hearing loss is related to presumed exposure to 
Agent Orange or to service-connected disability, to include 
tinnitus.  VA has an obligation to explore all legal theories, 
including those unknown to the veteran, by which he or she might 
be awarded service connection for a claimed disability.  
Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

The Board notes that disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. 
§ 3.310 (2010).  This includes an increase in disability.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.

In regard to service connection for PTSD, the Board notes that VA 
treatment records, dated in February 2010, show that a PTSD 
screen was positive, and the Veteran has reported relevant 
symptoms associated with stressful in-service events, to include 
nightmares about experiences during service in Vietnam.  The 
Board notes that a diagnosis of PTSD must meet the diagnostic 
criteria of the DSM-IV for purposes of service connection.  In 
addition, the Veteran has reported a stressor of having come 
under mortar attacks in Vietnam and the May 2008 rating decision 
reflects that service connection for tinnitus was granted based 
upon in-service noise exposure, to include noise associated with 
mortar attacks.  The Board notes that VA is required under 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) to consider whether 
service connection is warranted for any diagnosed psychiatric 
disability, whether or not specifically identified or sought by a 
veteran.  In this case, there are relevant findings and 
insufficient evidence upon which to base a determination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran 
should be afforded a VA examination to determine the 
nature/existence and etiology of PTSD.  

The Board notes that on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the 
final rule amends 38 C.F.R. § 3.304(f) by redesignating current 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of the veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2008 
VA audio examiner, if available; otherwise, 
another VA examiner.  The examiner's 
attention should be directed to this remand.  
The AOJ should request that the VA examiner 
provide an opinion as to whether there is 
evidence that preexisting left ear hearing 
loss increased in severity during service.  
In addition, the AOJ should request an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that right ear hearing loss or left ear 
hearing loss is related to active service, to 
include presumed exposure to Agent Orange, or 
secondary to service-connected disability, to 
include tinnitus, and if right or left ear 
hearing loss is aggravated by tinnitus, a 
determination as to the baseline and current 
levels of severity should be reported, to 
include a determination as to the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level, to the 
extent possible.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  Schedule the Veteran for a VA examination 
with a VA psychologist or psychiatrist to 
determine the nature/existence and etiology 
of PTSD and relevant symptoms.  The claims 
file must be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that PTSD, if diagnosed, or 
any diagnosed psychiatric disability, is 
related to active service, to include 
presumed exposure to Agent Orange, or 
secondary to service-connected disability.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


